                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                                       )
THE UNITED STATES OF AMERICA, THE      )   Civil Action No. 16-CV-12182-FDS
STATE OF CALIFORNIA, THE STATE OF      )
COLORADO, THE STATE OF                 )
CONNECTICUT, THE STATE OF              )
DELAWARE, THE DISTRICT OF              )
COLUMBIA, THE STATE OF FLORIDA,        )
THE STATE OF GEORGIA, THE STATE OF     )
HAWAII, THE STATE OF ILLINOIS, THE     )
STATE OF INDIANA, THE STATE OF         )
IOWA, THE STATE OF LOUISIANA, THE      )
COMMONWEALTH OF MASSACHUSETTS,         )
THE STATE OF MICHIGAN, THE STATE       )
OF MINNESOTA, THE STATE OF             )
MONTANA, THE STATE OF NEVADA, THE      )
STATE OF NEW JERSEY, THE STATE OF      )
NEW YORK, THE STATE OF NORTH           )
CAROLINA, THE STATE OF OKLAHOMA,       )
THE STATE OF RHODE ISLAND, THE         )
STATE OF TENNESSEE, THE STATE OF       )
TEXAS, THE STATE OF VERMONT, THE       )
COMMONWEALTH OF VIRGINIA, and          )
THE STATE OF WASHINGTON ex rel.        )
JULIE LONG,                            )
                                       )
                         Plaintiffs,   )
                                       )
           v.                          )
                                       )
JANSSEN BIOTECH, INC.,                 )
                                       )
                         Defendant.    )
                                       )


       PLAINTIFF RELATOR JULIE LONG’S MEMORANDUM OF LAW
        IN OPPOSITION TO DEFENDANT JANSSEN BIOTECH, INC.’S
        MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                             TABLE OF CONTENTS

I.     INTRODUCTION………………………………………………..…….……………..                                     1

II.    SUMMARY OF FACTUAL ALLEGATIONS……………………..…….………….                               2

III.   ARGUMENT………………………………………………………….………………                                          5

       A.   The SAC Sufficiently States A Claim For AKS Violations……...….………..        5

       B.   The SAC Sufficiently Alleges That Janssen Paid Valuable Kickbacks To
            Physicians…………………………………………………………………..….                                   7

            1.    The Infusion Business Support Has Substantial Value……………….          7

            2.    Janssen’s Attempts To Degrade The Value Of The Infusion
                  Business Support Are Inappropriate At This Stage And, In Any
                  Event, Have No Merit………………………………………………....                          8

            3.    Even Under The OIG’s Product Support Standard, The Infusion
                  Business Support Constitutes Actionable Remuneration …………….. 12

            4.    The Individualized Business Support That Janssen Provides And
                  The Slide Decks It Uses Are Not Freely Available On The Internet
                  Or Elsewhere……………...……………...……………………………                            13

       C.   The SAC Sufficiently Alleges That Janssen Acted Knowingly And
            Willfully …………………………………………………………………….... 15

       D.   The SAC Satisfies The Pleading Standards Of Rule 9(b)…………………….           17

IV.    CONCLUSION……………………………………………………………………….. 20




                                        i
                                             TABLE OF AUTHORITIES

CASES

Bryan v. United States,
   118 S.Ct. 1939 (1998) .........................................................................................................15

Freeman v. Town of Hudson,
   714 F.3d 29 (1st Cir. 2013)............................................................................................. 14, 15

Guilfoile v. Shields,
   913 F.3d 178 (1st Cir. 2019)...................................................................................................2

United States v. Bay State Ambulance and Hospital Rental Service, Inc.,
   874 F.2d 20 (1st Cir. 1989)...................................................................................................15

United States ex rel. Banigan v. Organon USA Inc.,
   No.07-cv-12153-RWZ, 2016 WL 10704126 (D. Mass. Aug. 23, 2016) ...............................15

United States ex rel. Banigan v. PharMerica, Inc.,
   950 F.3d 134 (1st Cir. Feb. 19, 2020) .....................................................................................1

United States ex rel. Duxbury v. Ortho Biotech Products, L.P.,
   579 F.3d 13 (1st Cir. 2009)............................................................................................. 18, 20

United States ex rel. Forney v. Medtronic, Inc.,
   No.15-cv-6264, 2017 WL 2653568 (E.D. Pa. June 19, 2017)........................................... 9, 10

United States ex rel. Forney v. Medtronic, Inc.,
   No.15-cv-6264, Order - ECF No.52 (E.D. Pa. Aug. 14, 2017) .............................................10

United States ex rel. Lisitza v. Johnson & Johnson,
   No.07-cv-10288-RGS (D. Mass.) ........................................................................................16

United States ex rel. Nargol v. DePuy Orthopaedics, Inc.,
   865 F.3d 29 (1st Cir. 2017), cert. denied, 138 S.Ct. 1551 (2018) .............................. 17, 18, 20

United States ex rel. Rost v. Pfizer,
   507 F.3d 720 (1st Cir. 2007).................................................................................................18

United States ex rel. Suarez v. AbbVie Inc.,
   No.15-cv-8928, 2019 WL 4749967 (N.D. Ill. Sep. 30, 2019) ................................... 10, 11, 16

United States ex rel. Westmoreland v. Amgen, Inc.,
   812 F. Supp.2d 39 (D. Mass. 2011) .......................................................................................6




                                                                 ii
United States ex rel. Wood v. Allergan, Inc.,
   246 F. Supp.3d 772 (S.D.N.Y. 2017), rev'd on other grounds, 899 F.3d 163 (2d Cir. 2018) ...8


FEDERAL STATUTES

31 U.S.C. § 3729 ................................................................................................................... 1, 17

42 U.S.C. § 1320a-7b ......................................................................................................... passim


STATE STATUTES

Tex. Hum. Res. Code § 32.039..................................................................................................15


FEDERAL RULES

Fed. R. Civ. P. 12(b)(6) ...............................................................................................................2

Fed. R. Civ. P. 9(b) ............................................................................................................ passim


OFFICE OF INSPECTOR GENERAL GUIDANCE

Medicare & State Health Care Programs: Fraud & Abuse - OIG Anti-Kickback Provisions,
  56 Fed. Reg. 35952 (July 29, 1991) ................................................................................. 6, 12

OIG Special Fraud Alerts,
   59 Fed. Reg. 65372 (Dec. 19, 1994) .......................................................................... 6, 7, 8, 9

OIG Compliance Program Guidance for Pharm. Mfrs. (“2003 OIG Guidance”),
   68 Fed. Reg. 23731 (May 5, 2003) ............................................................................... passim


OFFICE OF INSPECTOR GENERAL ADVISORY OPINIONS

OIG Advisory Opinion 00-10, 2000 WL 35747420 (2000)........................................................11

OIG Advisory Opinion 07-16, 2007 WL 6400843 (2007)..........................................................13

OIG Advisory Opinion 08-05, 2008 WL 6067515 (2008)..........................................................11

OIG Advisory Opinion 08-20, 2008 WL 6067530 (2008)..........................................................11

OIG Advisory Opinion 12-20, 2012 WL 7148096 (2012).................................................... 11, 12



                                                                   iii
                                        I. INTRODUCTION

          Plaintiff relator Julie Long seeks to recover, on behalf of the United States and 27 States

(the “Plaintiff States”), the large sums that Janssen Biotech, Inc. (“Janssen”) has defrauded from

Medicare and Medicaid through a kickback arrangement it has with doctors around the country

who operate in-office infusion suites and are top purchasers of Janssen’s drugs Remicade and

Simponi ARIA (“ARIA”). And as detailed in her Second Amended Complaint (“SAC”), Janssen

regularly provides these physicians valuable, free practice management and infusion business

support to induce the physicians to buy and infuse more Remicade and ARIA to patients,

including Medicare and Medicaid beneficiaries. As part of the scheme, the physicians submit

false bills for the drugs and related infusion services to Medicare and Medicaid that are not

reimbursable because the treatments and bills violate the federal Anti-Kickback Statute (“AKS”),

42 U.S.C. § 1320a-7b, and Plaintiff States’ anti-kickback statutes cited in ¶241 of the SAC.

Janssen knows that these valuable gifts are corruptive and induce sales. It also knows that, in

order to get paid for the drugs and related infusions, the doctors falsely certify to Medicare and

Medicaid that their bills comply with the federal and state anti-kickback statutes.

          Congress enacted the AKS to outlaw corruptive schemes, like the one alleged here, that

cause doctors to make decisions based on improper financial incentives rather than what is most

appropriate for patients and to ensure Medicare and Medicaid do not bear the costs of such

decisions. See U.S. ex rel. Banigan v. PharMerica, Inc., 950 F.3d 134, 137 (1st Cir. Feb. 19,

2020). As a result, providers must certify in every bill submitted to Medicare or Medicaid that it

complies with the AKS. And a request for payment that resulted from an AKS violation is a per

se false claim under the federal False Claims Act (“FCA”), 31 U.S.C. § 3729, and its state


1
    All paragraph “¶” references herein are citations to paragraphs of the SAC.

                                                   1
analogues. See 42 U.S.C. § 1320a-7b(g); Guilfoile v. Shields, 913 F.3d 178, 190 (1st Cir. 2019).

       As the SAC explains, Janssen’s scheme also harms unsuspecting Medicare and Medicaid

beneficiaries who receive recurring infusions of Remicade or ARIA while Janssen influences

their doctors with the alleged gifts. Janssen is disregarding the patients’ best interests by illegally

inducing the physicians to purchase and infuse Remicade and ARIA—both of which are “black

box” drugs because of the accompanying risks of serious infections and malignancy—instead of

other drugs that may be safer, more effective, less expensive, and/or can be taken at home.

       Janssen has filed a motion to dismiss under Fed. R. Civ. P. 12(b)(6) and 9(b) raising three

primary factual and legal arguments. For the reasons stated below, Janssen’s arguments are

legally incorrect and raise factual issues that cannot be resolved on a motion to dismiss.

                       II. SUMMARY OF FACTUAL ALLEGATIONS

       Remicade is a biologic drug approved for the treatment of rheumatoid arthritis, Crohn’s

disease, ulcerative colitis, psoriatic arthritis, and other autoimmune diseases. ¶45. Developed as

Remicade’s replacement, ARIA is a biologic drug approved for the treatment of rheumatoid

arthritis, psoriatic arthritis, and other autoimmune diseases. ¶52. Both drugs are administered by

infusion that can be performed at doctors’ offices, hospitals, infusion centers, or at home (by

mobile providers). ¶¶46, 53, 154. Other drugs have been approved to treat the conditions

Remicade and ARIA are approved to treat. ¶¶68, 80, 87, 94. Some are administered by infusion,

and some are taken by self-injection or pill. ¶¶71, 82, 88, 95. Remicade treatment generally

involves a two-hour infusion every eight weeks for extended periods or, for some, life. ¶46.

ARIA infusions are usually 30-minutes every eight weeks. ¶53.

       Providers who perform drug infusions often purchase the drugs and then, after the

infusion, bill insurers for both the drugs and infusion service. ¶¶99-101. Because insurers’,




                                                   2
including Medicare’s and Medicaid’s, reimbursement rates are normally higher than the

acquisition cost, physicians who buy and then bill for the drugs earn a profit (or spread) on each

vial of medicine infused. ¶100. Physicians charge a fee for each infusion. ¶¶108-13. Providers do

not receive any fees or payments when they prescribe drugs that are self-administered. ¶116.

       The largest market for Remicade and ARIA sales is rheumatology and gastroenterology

practices that operate an in-office infusion suite, which Janssen calls an “IOI.” ¶118. Since at

least 2003, one of Janssen’s main strategies for growing the IOI market and sales of Remicade

and ARIA is to advise the physician owners of the practices about how these drugs offer a

lucrative business opportunity, which Janssen touts as the “infusion business model” and

“Remicade model.” ¶¶118-20. To allay physicians’ concerns regarding the complexities, risks,

and time commitments associated with starting a new infusion business, Janssen assures the

doctors it will help them establish the IOIs and afterwards help operate and grow the IOIs. ¶121.

       Janssen employs a large team of highly trained medical practice advisers to serve as the

dedicated business partners to physicians who commit to the infusion business model and open

IOIs. ¶122. Janssen calls this special team of employees “Area Business Specialists,” or “ABSs”

for short, and advises practices that the close attention and assistance from these business

specialists are free of charge. Id. Each Remicade and ARIA sales territory has an ABS in

addition to the customary sales representatives and medical science liaisons. ¶¶124-25. Janssen

also pays business consultants, such as Xcenda, with expertise in medical practice and infusion

business management to provide business advisory services to select IOI accounts. ¶¶135-38.

These free business consulting services are part of the package of services Janssen provides to

ensure top IOI accounts remain committed to the infusion/Remicade business model. ¶¶123-30.

       To reward the accounts in each territory that purchase and infuse the highest volumes of




                                                 3
Remicade and ARIA and to induce these “Remicade mills” and “cash cows,” as Janssen calls

them, to maintain and grow their use of the drugs, ABSs visit the accounts at least monthly—and

in most cases multiple times a month—to provide free practice management services that help

their infusion businesses. ¶¶153, 161-63, 175. Accounts in lower tiers that do not purchase and

infuse as much Remicade or ARIA receive free services but not as frequently as top accounts.

¶¶161, 188. Janssen typically does not provide these gifts to doctors who prescribe but do not

infuse the drugs or who have an IOI but do not perform many infusions. Id. By ensuring that top

accounts’ IOIs are a major profit center, Janssen has created a strong economic incentive for the

physician owners to continue purchasing and infusing drugs, including Remicade and ARIA.

¶¶150, 161. And by becoming an integral part of the success of their IOIs, Janssen has secured

access to the doctors as well as their loyalty and desire for additional business support, causing

the doctors to generally favor Remicade and ARIA over competing drugs. ¶¶151-52.

       As evidenced by the job summaries quoted in ¶¶127-29, ABSs’ functions include

“mentor[ing] doctors and staff on how to develop and implement an In Office Infusion program

including overall operations management, scheduling, staffing, pre-authorization,

reimbursement, capacity management, inventory management, and infusion management/

efficiencies,” “provid[ing] proactive, total account management to targeted accounts with a focus

on site of care specific infusion issues, practice management and selling at an executive level,”

“serv[ing] as a resource to territory’s accounts regarding practice management,” “educating

practices on appropriate efficiency practice to infuse the pharmaceutical product(s) to remain

viable,” and “articulating the value proposition for the customer.” The SAC collectively refers to

the range of services ABSs and outside consultants regularly provide to top IOI accounts as

“practice management” and “business advisory services.” Janssen also offers product support to




                                                 4
physicians and patients, such as assistance with coverage, reimbursement, and administration of

Remicade and ARIA. However, as the SAC specifically advises in ¶166(r) n.14, Relator only

asserts claims based upon the practice management and business support services provided to

physicians with IOIs. To clearly distinguish this business support from the types of product

support addressed in the OIG guidance, court rulings, and advisory opinions Janssen cites in its

motion, Relator collectively refers to the services at issue here as “Infusion Business Support.”

       Relator, who provided the Infusion Business Support for Janssen for 13 years (¶16),

describes in significant detail the wide variety of practice management and infusion business

advice Janssen regularly provides to select IOI accounts. ¶¶118-76. For example, she describes

how Janssen helps physicians open IOIs. ¶¶139-44. She describes how Janssen assists doctors in

maintaining and growing their IOIs and also helps with issues related to their practice as a whole.

¶¶145-75. Relator describes many of the Infusion Business Support areas ABSs and the outside

consultants assist with, including describing some of the presentations they utilize. ¶166. In its

motion, Janssen discusses a few slide decks that ABSs use, but there are many others. Their very

title shows the Area Business Specialists’ purpose − they are kickbacks personified. Tellingly,

Janssen’s motion avoids any reference to its team of employees at the center of this case.

                                        III. ARGUMENT

A.     The SAC Sufficiently States A Claim For AKS Violations

       The AKS makes it illegal to, among other things, “knowingly and willfully offer[] or

pay[] any remuneration (including any kickback, bribe, or rebate) directly or indirectly, overtly

or covertly, in cash or in kind to any person to induce such person to purchase … [or] order … or

recommend purchasing … or ordering [of] any … service or item for which payment may be

made in whole or in part under a Federal health care program.” 42 U.S.C. § 1320a-7b(b)(2)(B).




                                                 5
Congress added the term “remuneration” to the AKS in 1977 to broaden the law, which earlier

referred only to kickbacks, bribes, and rebates, to “cover the transferring of anything of value in

any form or manner whatsoever.” Medicare & State Health Care Programs: Fraud & Abuse -

OIG Anti-Kickback Provisions, 56 Fed. Reg. 35952, 35958 (July 29, 1991) (emphasis added).

The AKS is implicated when one purpose of the kickback was to generate business payable by

Medicare or Medicaid. See U.S. ex rel. Westmoreland v. Amgen, Inc., 812 F. Supp.2d 39, 47 (D.

Mass. 2011). As the OIG has guided, “liability under the [AKS] ultimately turns on a party’s

intent,” and “a lawful purpose will not legitimize a payment that also has an unlawful purpose.”

OIG Compliance Program Guidance for Pharm. Mfrs. (“2003 OIG Guidance”), 68 Fed. Reg.

23731, 23734 (May 5, 2003). In a document from a 2014 ABS training program, Janssen warned

of the AKS’s broad applicability: “[the AKS] [m]akes it illegal for pharmaceutical manufacturers

to give [health care providers] anything of value to induce them to prescribe or purchase

products that are reimbursed in whole or part by a federal health care program.” ¶204.

       The SAC alleges every element of an AKS violation: (1) Janssen is providing physicians

valuable gifts – i.e., Infusion Business Support (¶¶177-85); (2) it is providing these payments in

kind to induce physicians to purchase and infuse Remicade and ARIA to Medicare and Medicaid

beneficiaries (¶¶186-88); and (3) it is doing so knowingly and willfully (¶¶194-210). Further

bolstering the allegations’ plausibility, the OIG has identified “free training … in such areas as

management techniques” as a “suspect incentive arrangement.” OIG Special Fraud Alerts, 59

Fed. Reg. 65372, 65376 (Dec. 19, 1994). In addition, numerous factors set forth in the 2003 OIG

Guidance that courts have identified as hallmarks of an illegal arrangement are present here.

Specifically, Janssen’s alleged kickback arrangement: (1) interferes with and skews physicians’

clinical decision-making (¶¶9-11, 131, 156-60, 191-93); (2) increases the risk of overutilization




                                                 6
and inappropriate utilization (id.); (3) raises patient safety concerns (id.); (4) increases costs for

Medicare, Medicaid, and patients (¶¶10, 57-8, 189-93); (5) involves physicians who have direct

influence on generating business for Janssen (¶¶120-23, 143-44, 152-54, 166, 176); (6) takes into

account the volume of Remicade and ARIA sales (¶¶149, 161); and (7) is “more than trivial in

value” (¶¶128, 163-66, 172-73, 176-85). See 2003 OIG Guidance, 68 Fed. Reg. at 23734, 23737.

        Also, since the Infusion Business Support constitutes “payments in kind or gifts” to select

doctors, the OIG’s test for this type of kickback applies. See OIG Special Fraud Alerts, 59 Fed.

Reg. at 65376. All three OIG factors are present. The gift or payment in kind (i.e., Infusion

Business Support) is: (1) “made to a person in a position to generate business for the paying

party”; (2) “related to the volume of business generated”; and (3) “more than nominal in value.”

B.      The SAC Sufficiently Alleges That Janssen Paid Valuable Kickbacks To Physicians

        1.      The Infusion Business Support Has Substantial Value

        In her detailed summary of Janssen’s illegal kickback scheme, including nine paragraphs

devoted to the remuneration’s value (¶¶177-85), Relator describes the Infusion Business Support

in sufficient detail to allow the Court to recognize the services’ substantial value. For example,

the SAC explains the business risks and complexities associated with opening and operating an

IOI. ¶¶121, 132, 140-41, 145, 166, 176. The SAC likewise explains in ¶¶145-48 how, through

the Infusion Business Support, Janssen reduces physicians’ financial risks related to operating an

IOI. It describes the demand and appreciation physicians have for the Infusion Business Support,

including a letter written by a physician about the ABS services Relator provided. ¶¶164-65, 172,

176(a), 177-85. It also describes the significant impact these services have on the recipients’

infusion businesses (¶¶143, 153, 164), and, in ¶176, provides examples of physicians for whom

Relator directly helped build, manage, fix, and grow IOIs. The SAC describes how Janssen’s




                                                   7
hands-on assistance with opening and then supporting IOIs, although applicable to all infusion

drugs and the operation of the entire practice, generates brand and infusion loyalty and causes the

physicians to rely upon Janssen’s ABSs. ¶¶144, 152, 155, 163-64, 172, 176. And in addition to

other facts that manifest the value of the Infusion Business Support, the SAC discusses how

integral and successful this corruptive kickback strategy has been in making Remicade and

ARIA two of the top expenses for Medicare. ¶¶8-10, 49, 57, 156, 194, 201.

       As stated in ¶182, it would defy business and common sense for Janssen to incur the

significant recurring expenses associated with employing the large team of well-compensated

ABSs and outside consultants for over 15 years if the recipients, Janssen’s most important

customers, did not value the services and the services were not generating sales of Remicade and

ARIA. Moreover, that there is a paying market for the types of practice management and

business advisory services Janssen provides belies Janssen’s contention that the value of the

Infusion Business Support is trivial, or even insubstantial. ¶¶132-38, 179-80.

       Based on the SAC’s detailed allegations, it is well beyond plausible that the value of the

alleged Infusion Business Support is more than trivial or nominal. See 2003 OIG Guidance, 68

Fed. Reg. at 23737; OIG Special Fraud Alerts, 59 Fed. Reg. at 65376; see also U.S. ex rel. Wood

v. Allergan, Inc., 246 F. Supp.3d 772, 808-09 (S.D.N.Y. 2017), rev'd on other grounds, 899 F.3d

163 (2d Cir. 2018) (refusing to dismiss AKS claims involving gifts of customized office supplies

because they are “easily distinguished from goods that have been found to be of nominal value”).

Janssen itself, in a 2014 document, warned that some of the very practice management and

business advisory services at issue constitute kickbacks. ¶¶203-07.

       2.      Janssen’s Attempts To Degrade The Value Of The Infusion Business Support
               Are Inappropriate At This Stage And, In Any Event, Have No Merit

       It bears emphasis that, although Janssen provides the types of services that OIG and



                                                8
courts have labeled “product support,” Relator purposefully does not allege any claims based on

those services. The nature, character, and purpose of the business support services at issue here

are fundamentally different than, and easily distinguished from, the product support services that

drug manufacturers sometimes offer to help with coverage, reimbursement, and proper use of its

products by patients. Unlike the business support at issue here, services that OIG has classified

as product support do not raise the red flags of an illegal kickback arrangement identified in the

2003 OIG Guidance and OIG Special Fraud Alerts discussed in § III.A above.

       Nor can it be said that the Infusion Business Support is required for proper use of

Remicade and ARIA. These are business services provided by practice management consultants,

not clinical training for providers or patients. And the business information and advice are

equally applicable to competing infusible drugs and, for that matter, oftentimes non-infusion

drugs and services. ¶¶127-28, 140, 166, 172-73, 183-84. Further demonstrating that the Infusion

Business Support is not product support, Janssen does not offer the services to all physicians,

only those it selects. ¶¶161, 188(b)-(c). Many of these physicians have been operating their IOIs,

or “Remicade mills,” for years and thus already know how to administer and bill for Remicade.

       In arguing that the Infusion Business Support does not constitute remuneration under the

AKS, Janssen relies almost entirely on OIG guidance, court decisions, and advisory opinions in

which the remuneration at issue was “product support.” None of the authorities it cites involve

services that even remotely resemble the business support at issue here. For instance, Janssen

cites to U.S. ex rel. Forney v. Medtronic, Inc., No.15-cv-6264, 2017 WL 2653568 (E.D. Pa. June

19, 2017) where the relator alleged that a cardiac device manufacturer violated the AKS by

offering: (1) free surgical support for implantation of its devices; (2) free post-implant device

checks (interrogations) for patients to ensure the devices were functioning properly; and (3) free




                                                  9
assistance with seeking reimbursement for its devices from insurers. See Forney at *1-2.

Applying the 2003 OIG Guidance for product support services 2, the court found that the

complaint did not allege the level of detail required by Rule 9(b) to allow a finding that the

product support services had “some substantial independent value” to physicians. Id. at *4.

         In its discussion of Forney, Janssen fails to mention that, after the complaint’s subsequent

amendment, the court found that it sufficiently alleged that the product support services were

illegal remuneration. See Forney, Order - ECF No.52 (Aug. 14, 2017). Notably, although the

court voiced uncertainty as to whether that relator could prove that the product support services

had independent value, it nevertheless construed the allegations in the relator’s favor and allowed

the case to proceed to discovery, reasoning that the issues raised in the motion to dismiss were

better suited to disposition on a full factual record. See id.

         Janssen’s reliance on U.S. ex rel. Suarez v. AbbVie Inc., No.15-cv-8928, 2019 WL

4749967 (N.D. Ill. Sep. 30, 2019) is likewise misplaced, as that case also involved product, not

business, support. That relator alleged that the manufacturer of the self-injectable drug Humira

arranged for nurses called “Ambassadors” to educate patients who were prescribed Humira

about: (a) how to self-inject Humira; (b) safe disposal of the injection pens; (c) their disease

state; and (d) obtaining insurance coverage. See id. at *2. The Ambassadors also spoke with


2
    The 2003 OIG Guidance, 68 Fed. Reg. at 23735, provides, in relevant part:
     Pharmaceutical manufacturers sometimes offer purchasers certain support services in
     connection with the sale of their products. These services may include billing assistance tailored
     to the purchased products, reimbursement consultation, and other programs specifically tied to
     support of the purchased product. Standing alone, services that have no substantial independent
     value to the purchaser may not implicate the anti-kickback statute. However, if a manufacturer
     provides a service having no independent value (such as limited reimbursement support
     services in connection with its own products) in tandem with another service or program that
     confers a benefit on a referring provider (such as a reimbursement guarantee that eliminates
     normal financial risks), the arrangement would raise kickback concerns. (Emphasis added).



                                                  10
doctors about questions patients raised about Humira and to tout the service’s benefits. See id.

The court held that the complaint did not sufficiently explain how these product support services

had independent value to physicians or patients. See id. at *7-10.3

       Janssen incorrectly contends that the Infusion Business Support does not save physicians

from incurring a necessary expense. Although this factor is irrelevant to payments in kind or

gifts, like the Infusion Business Support, Janssen’s argument fails to consider the sizable fees

that physicians pay to receive similar advice (¶¶132-38, 179-80) as well as the time and overhead

costs physicians save by allowing Janssen to help them open the IOIs, identify and resolve

operational issues, and operate the IOIs more efficiently and profitably (¶¶140, 166, 173).

       Janssen’s reliance on OIG Advisory Opinions 00-10, 08-20, and 12-20 is also unavailing.

Each opinion involves product support that the OIG found, under the unique scenarios presented,

had no independent value. See Adv. Op. 00-10 (2000) (drug company offered all patients and

physicians reimbursement and insurance coverage assistance for its drug; notably, OIG advised

that if this support was offered in tandem with other programs that reduced physicians’ financial

risks associated with the drug then the arrangement would violate the AKS); Adv. Op. 08-20

(2008) (supplier had an arrangement with hospitals under which supplier’s employees provided

CMS-mandated education at the hospitals to patients who opted to obtain respiratory equipment

from supplier); Adv. Op. 12-20 (2012) (county hospital offered all physicians free access to an

electronic portal through which they could order and receive lab results from the hospital). While

it does not involve product support, Advisory Opinion 08-05 (2008) is also far afield. There the

OIG found that information patients printed from kiosks given to doctors by a drug company was



3
  Claims related to other product support, such as travel kits, completed prior authorization
forms, and dedicated terminals that print insurance forms for Humira, were summarily dismissed
due to the relator’s failure to respond to the arguments concerning these items. See id. at *4-6.


                                                11
no different than general health pamphlets commonly available in doctors’ office waiting rooms.

       It must be highlighted that Janssen never sought an advisory opinion for the Infusion

Business Support. ¶33. Making matters worse, in boldly—and futilely—relying upon these

advisory opinions that involve entirely different services, offered under entirely disparate

circumstances, Janssen disregards the OIG’s express instructions in each opinion that they have

“no application to, and cannot be relied upon by, any other individual or entity” and “may not be

introduced into evidence by a person or entity other than [the requesting party] to prove that the

person or entity did not violate … [the AKS] or any other law.” E.g., Adv. Op. 12-20.

       3.      Even Under The OIG’s Product Support Standard, The Infusion Business
               Support Constitutes Actionable Remuneration

       As an initial matter, Janssen materially misstates the standard that the OIG has applied to

“product support,” asserting it as a two-pronged test of (1) substantial value, and (2) independent

value, but this standard finds no support in the 2003 OIG Guidance or in any court decisions.

Such a standard would be inconsistent with Congress’s well-recognized intent that the AKS

“cover the transferring of anything of value in any form or manner whatsoever,” 56 Fed. Reg. at

35958. Janssen’s attempt to narrow and weaken the AKS should be rejected.

       However, even if the Court were to classify the Infusion Business Support as “product

support” and apply Janssen’s unsupported version of the OIG standard, Relator, as demonstrated

above, has alleged numerous facts that considered together show that it is well beyond plausible

that the Infusion Business Support has both independent and substantial value.

       Janssen’s contention that the Infusion Business Support has no independent value is the

exact opposite of what the SAC alleges. As the SAC makes clear, the Infusion Business Support

focuses on the management and operation of IOIs and the overall physician practice, not an

individual infusible drug. And it is likewise clear from the SAC’s descriptions of the Infusion



                                                12
Business Support that the advice is non-branded (not product specific); rather it can be—and is—

used by the select physician practices who receive the services to increase their efficiency and

profitability on other infusible drugs as well as other drugs and services. ¶¶127-28, 140, 166,

172-73, 183-84. Moreover, because Janssen only offers the Infusion Business Support to select

accounts, it is not the type of product support that can be said to be included in the drugs’ cost.

Finally, even if a particular presentation Janssen uses or topic it advises about is ultimately found

to be product support that has “no substantial independent value,” that particular service is

provided “in tandem with” numerous other presentations and services that “confer[] a benefit” on

the physicians – an illegal combination under the 2003 OIG Guidance, 68 Fed. Reg. at 23735.

       4.      The Individualized Business Support That Janssen Provides And The Slide
               Decks It Uses Are Not Freely Available On The Internet Or Elsewhere

        At the outset, Janssen fails to cite any court decision, or even an advisory opinion,

holding that individualized, in-person consultative services regarding practice management and

maximizing profits on IOIs provided by consultants with expertise as well as intimate knowledge

of the physicians’ business, as a matter of law, are only of nominal value if some of the

information presented is available on the Internet. 4 In any event, the individualized Infusion

Business Support that ABSs and outside consultants provide to select physicians in person, as

well as the slide decks used in connection with some of those services, are not available on the

Internet. The ABSs have long-standing, personal relationships with the physicians and staff to

whom they provide individualized business advice. Janssen, in complete disregard of the SAC’s

allegations and the very information and assistance it pays ABSs and the outside consultants to



4
 Janssen’s lack of support for this ridiculous assertion is evidenced by its reliance on OIG
Advisory Opinion 07-16 (2007), which involves valueless, basic information about home-based
convalescence provided to patients on a videotape, not valuable, in-person business consulting.


                                                 13
deliver to its best customers, incredibly tries to portray the ABSs’ and outside consultants’ role

as merely handing out copies of CMS and American Medical Association articles about a few

practice management topics. Janssen would not pay the ABSs and consultants the compensation

it does merely to hand out articles. ¶182. And Janssen would not tie ABSs’ compensation to

growth in their accounts’ Remicade and ARIA sales (¶¶126, 188(d)) if ABSs were merely tasked

with making valueless presentations. Nor would busy doctors and their staff regularly request

and carve out large blocks of time to listen to presentations about information they could easily

obtain from the Internet. ¶178. Lastly, if physician practices could easily identify, diagnose, and

resolve all their IOI and practice management issues with a few Google searches, then why is

demand for health care consultants and lawyers so strong?

       Along with its motion, Janssen submitted slide decks related to just seven topics among

the large universe of practice management and infusion business areas about which Janssen

advises top accounts. For instance, Janssen ignores the “iBiz” (short for “Infusion Business

Review”) and “Infusion Optimization Modeler” presentations, which are described in detail in

¶166(a)-(b). It ignores the “Why IV” and “Considerations for Proactive Practice Management”

presentations described in ¶¶140 and 160(b) and (h). It likewise left out the presentation ABSs

and consultants use while advising practices on negotiating higher reimbursement rates for all

regularly billed drugs and services. ¶166(d). Importantly, while ABSs use these and many other

presentations, the Infusion Business Support that they provide extends far beyond the

information in the slide decks; they help implement the advice and strategies discussed in the

presentations and assist with many other issues for which there are no presentations. ¶¶167, 172.

       The few slide decks that Janssen submitted, many of which postdate Relator’s tenure, are

neither incorporated by reference in the SAC nor central to its claims. See Freeman v. Town of




                                                 14
Hudson, 714 F.3d 29, 36-37 (1st Cir. 2013) (discussing the “narrow exceptions” when extrinsic

documents can be considered in reviewing a motion to dismiss). Likewise, the various articles it

submitted to try to dispute and degrade the value of these slide decks have no place in a motion

to dismiss. Even if they could be considered at this stage, the only thing that the slide decks

conclusively show is that operating an IOI is far more complex than Janssen contends and that

the presentations relate to business support, not support of a specific product.

C.     The SAC Sufficiently Alleges That Janssen Acted Knowingly And Willfully

       To act “knowingly” under the AKS, a defendant must “do something voluntarily ... do it

deliberately ... not do something by mistake or accident or even negligently,” and to act willfully,

it must “do something purposely, with the intent to violate the law ... do something purposely

that law forbids.” U.S. v. Bay State Amb. & Hosp. Rental Serv., Inc., 874 F.2d 20, 33 (1st Cir.

1989); accord Bryan v. U.S., 118 S.Ct. 1939, 1946-47 (1998) (“[T]he willfulness requirement ...

does not carve out an exception to the traditional rule that ignorance of the law is no excuse;

knowledge that the conduct is unlawful is all that is required.”); U.S. ex rel. Banigan v. Organon

USA Inc., No.07-cv-12153-RWZ, 2016 WL 10704126, at *3 (D. Mass. Aug. 23, 2016).5

Likewise, the AKS specifically provides that “a person need not have actual knowledge of this

section or specific intent to commit a violation of this section.” 42 U.S.C. § 1320a-7b(h).

       Although Relator is only required to allege scienter generally, see Fed. R. Civ. P. 9(b),

and the AKS does not require a specific intent to violate the statute, the SAC nevertheless pleads

facts that create a strong inference that Janssen knows that providing the Infusion Business

Support to select IOI accounts is unlawful. Relator details in eight paragraphs (¶¶203-10) how




5
 The Plaintiff States’ anti-kickback statutes differ in their scienter requirements. See, e.g., Tex.
Hum. Res. Code § 32.039(a)(4) (solely requiring that the defendant act “knowingly”).


                                                 15
Janssen has been acting not only in direct contravention of the warnings concerning the AKS set

forth in its own internal compliance document from an ABS training program, but also in

violation of the relevant prohibitions in the Code on Interaction issued by PhRMA, a trade group

of which it is a member. Janssen’s knowledge that its kickback arrangement is unlawful is also

evidenced by the lengths to which it has gone to conceal it from others. ¶170.6

        As explained in § III.A above, Janssen’s arrangement with IOI accounts contains all the

AKS violation hallmarks identified in the OIG guidance. And Janssen’s reliance on inapposite

OIG advisory opinions and court decisions only strengthens the already strong inference that it is

knowingly and willfully flouting the AKS. Moreover, Janssen’s feigned ignorance of the statute

is disproved by the fact that, while providing the kickbacks at issue, Janssen and its affiliates

have resolved claims regarding multiple other kickback schemes, including the claims alleged in

U.S. ex rel. Lisitza v. Johnson & Johnson, No.07-cv-10288-RGS (D. Mass.) and related cases.

See Press Release, U.S. Dept. of Justice (Nov. 4, 2013) (avail. at https://www.justice.gov/opa/pr -

/johnson-johnson-pay-more-22-billion-resolve-criminal-and-civil-investigations).

        Not only does Relator allege specific facts that show Janssen is acting knowingly and

willfully in violating the AKS, but she also alleges that Janssen provides the Infusion Business

Support to IOI accounts for the purpose of inducing them to prescribe and infuse Remicade

and ARIA to patients, including Medicare and Medicaid beneficiaries. ¶¶8, 126, 118-31, 150-

56, 166, 176, 186-88. Indeed, the frequency and level of the Infusion Business Support that

physicians receive is based upon their Remicade and ARIA sales volume. ¶¶122, 135-37, 161,



6
  Janssen cites to Suarez to suggest that Relator’s allegations concerning its efforts to keep the
kickback arrangement a secret from others cannot be construed as evidencing knowing and
willful intent. Yet it fails to note that in Suarez the court found that allegations of efforts to hide
the Ambassador program were belied by the fact that the defendant advertised the service on its
website. See 2019 WL 4749967, at *14. Here, Janssen did not advertise the alleged kickbacks.


                                                   16
166, 187(b)-(c). Relator also describes how Janssen seeks purchase commitments in connection

with the Infusion Business Support. ¶¶161, 167, 176(e) and (o). Additionally, she explains how

Janssen ties ABSs’ compensation to growth in Remicade and ARIA sales by their respective

accounts. ¶¶126, 188(d). And Relator reports how Janssen’s management closely monitors the

scheme. ¶¶194-200. Accepting these allegations as true, it is well beyond plausible that Janssen

knows that helping top IOI accounts open, operate, and grow their infusion business is

unlawful.7

D.     The SAC Satisfies The Pleading Standards Of Rule 9(b)

       At the end of its brief, Janssen contends, in conclusory fashion, that the SAC fails to

satisfy Rule 9(b). However, applying the First Circuit’s most recent directives regarding the

appropriate Rule 9(b) assessment in U.S. ex rel. Nargol v. DePuy Ortho., Inc., 865 F.3d 29 (1st

Cir. 2017), cert. denied, 138 S.Ct. 1551 (2018), which Janssen apparently overlooked, the SAC

easily passes muster. As Nargol requires, Relator’s allegations lead to a strong inference that it is

beyond possible that physicians across the country who receive Janssen’s Infusion Business

Support have submitted false bills for Remicade and ARIA to the government health care

programs throughout the lengthy periods they have been benefitting from the alleged kickbacks.

       The First Circuit has directed that to satisfy Rule 9(b) it is generally expected that a FCA

complaint provide some essential details concerning some of the alleged false claims. See id. at

38-39. The First Circuit, however, recognizes that when plaintiffs allege that the defendant

caused third parties to submit the false claims, as Relator alleges here, a “more flexible” 9(b)



7
  Relator has also sufficiently alleged a knowing violation of the FCA, which broadly defines
“knowingly” as “actual knowledge,” “deliberate ignorance,” or “reckless disregard” that a claim
is false. 31 U.S.C. § 3729(b)(1)(A). In addition to the allegations summarized above, Relator also
alleges that Janssen knew that the doctors to whom it provided the kickbacks billed Medicare
and Medicaid for Remicade or ARIA purchases and related infusions. ¶¶166-67, 176, 201-02.


                                                 17
standard must be applied. Id. To satisfy the more flexible 9(b) standard, a complaint must allege

the details of a fraudulent scheme with “reliable indicia that lead to a strong inference that claims

were actually submitted.” Id. at 39-41 (quoting U.S. ex rel. Duxbury v. Ortho Biotech Prods.,

L.P., 579 F.3d 13, 29 (1st Cir. 2009)). For instance, “a relator could satisfy Rule 9(b) by

providing ‘factual or statistical evidence to strengthen the inference of fraud beyond

possibility.’” Id. at 39 (quoting Duxbury at 29). In assessing whether a complaint states the

circumstances of the alleged fraud with sufficient particularity, the First Circuit also considers

whether it explains “the who, what, where, and when” of the alleged false representations,

colloquially known as “the first paragraph of any newspaper story” test. See id. at 40.

       As the SAC explains, the physicians seek payment from Medicare and Medicaid for

Remicade or ARIA infusions while receiving the Infusion Business Support and therefore falsely

certify in each bill that the infusions were provided in compliance with the AKS. ¶¶44, 189-93. 8

To provide additional particularity, at ¶¶176 Relator describes some of the business support

services she provided to nine top IOI accounts (A to I) that Relator knows, based on her regular

analyses of their prescribing practices and primary insurers/payers (¶¶166, 201-02), were billing

Medicare and Medicaid for Remicade or ARIA and related infusions throughout the period she

served as their personal ABS. What’s more, Relator pleads the specific number of Remicade

infusions billed to Medicare by physicians from several of these IOI accounts (Physicians A-1,

B-1, B-2, C-1, C-2, D-1, D-2, H-1, I-1) in 2012 through 2016 while Relator regularly provided

them Infusion Business Support. ¶192. Relator also pleads the volume of ARIA infusions

Physician H-1 billed to Medicare in 2015 and 2016 while the physician regularly received the



8
 Since providers, not patients, bill for Remicade and ARIA, concerns noted in other cases about
whether patients in fact billed Medicare for the drugs they were allegedly prescribed as a result
of fraud do not exist here. See, e.g., U.S. ex rel. Rost v. Pfizer, 507 F.3d 720, 732 (1st Cir. 2007).


                                                  18
alleged kickbacks. ¶193. And to further demonstrate that Janssen’s fraudulent scheme causes

false claims to be submitted to Medicare, Relator describes a Medicare beneficiary (B-1) who

was prescribed and administered Remicade infusions every eight weeks by physicians from

Account B while Relator was regularly providing the alleged kickbacks to the account. ¶191.

       That Relator did not publish the physicians’ names should not lead to dismissal. Janssen,

which knows who receives the alleged kickbacks, did not ask for the names. 9 Nonetheless, if the

Court believes the names are essential to its Rule 9(b) assessment, Relator can provide them via

an affidavit or amendment. If necessary, Relator can also identify IOI accounts in other parts of

the country that received the Infusion Business Support along with their personal ABSs.

       In addition to pleading data evidencing the submission of false claims, Relator pleads the

alleged false claims’ who (select physicians with IOIs – e.g., Accounts A to I and Physicians A-

1, B-1, B-2, C-1, C-2, D-1, D-2, H-1, I-1 (¶¶118-23, 176)), what (acceptance of the Infusion

Business Support that renders false the representations in bills submitted to Medicare and

Medicaid that the Remicade and ARIA purchases and infusions complied with the AKS (¶¶44,

189-93)), when (since approximately 2003 (¶¶38, 118, 182, 192-93)), and where (Janssen

provides the alleged kickbacks at top IOI accounts around the country – e.g., Accounts A to I;

Remicade and ARIA infusions are administered at the accounts; and the physicians at these

accounts submit false bills to Medicare and Medicaid (¶¶5, 124, 127-29, 143, 161, 176, 192-93)).



9
  Attorney Michael Maya’s certification in the motion to dismiss that “[he] conferred with
counsel for Plaintiff-Relator Julie Long, and we have attempted in good faith to resolve or
narrow the issues presented in this motion” is false. The parties never discussed any contention
Janssen made in its motion. The parties’ communications concerning the motion were limited to
an email Ms. Tremont sent to Relator’s counsel on March 17 stating, “[f]or the purposes of our
Local Rule 7.1 certification, we assume that you do not consent to the motion, but please let us
know if we are mistaken or further discussion would be productive,” and Relator’s counsel’s
reply that stated “[a]s you expected, we do not consent to Janssen’s motion to dismiss.” Relator’s
counsel asked Janssen’s counsel to correct the misleading certification. They declined to do so.


                                                19
       Relator also pleads national Medicare data showing that, from 2013 to 2017 during the

alleged scheme, doctors prescribed and infused Remicade to an average of 58,641 beneficiaries

annually, and that each year Medicare reimbursed the doctors, on average, $21,105 per

beneficiary (or $6.1 billion over the five-year period). ¶49. Similarly, Relator reports prescription

data showing that, from 2006 to 2018, doctors wrote nearly 400,000 prescriptions for Remicade

infusions to beneficiaries of the Plaintiff States’ Medicaid programs, and that the Plaintiff States

reimbursed over $1 billion in the aggregate for the drug. ¶50. She pleads similar data regarding

ARIA. ¶¶57-58. Inasmuch as the SAC alleges facts showing that Janssen provided the Infusion

Business Support to select IOI accounts around the country (¶¶124, 127-29, 143, 161, 176, 192-

93), and this market infuses the highest quantity of Remicade and ARIA (¶118), a strong

inference can be drawn that many of the bills underlying the above data were submitted by

doctors who received the alleged kickbacks. These allegations together with the SAC’s detailed

descriptions of the purpose and scope of the alleged kickback scheme lead to a strong inference

that physicians around the country have submitted false claims to Medicare and Medicaid. 10

       In summary, Relator pleads the fraud—based on her 13 years of first-hand experience—

in vivid detail, describing reliable evidence that demonstrates her allegations are sincere and that

the alleged kickback scheme is much more than possible. The SAC satisfies Rule 9(b).

                                       IV. CONCLUSION

       For the foregoing reasons, the Court should deny Janssen’s motion to dismiss.

                             REQUEST FOR ORAL ARGUMENT

       Relator respectfully requests oral argument.
10
   In Nargol, the First Circuit found that one false claim example led to a strong inference that it
was beyond possible that false claims were submitted to Medicare nationwide. See 865 F.3d at
41. And in Duxbury, an AKS case against Janssen’s predecessor, the First Circuit held that
allegations about false claims submitted by eight hospitals in the same state created a strong
inference that false claims were submitted to Medicare nationwide. See 579 F.3d at 29-32.


                                                 20
DATED: April 17, 2020                             Respectfully submitted,


                                                  /s/ Casey M. Preston
                                                  Casey M. Preston (admitted pro hac vice)
                                                  Gary L. Azorsky (admitted pro hac vice)
                                                  Jeanne A. Markey (admitted pro hac vice)
                                                  COHEN MILSTEIN SELLERS & TOLL PLLC
                                                  1717 Arch Street, Suite 3610
                                                  Philadelphia, PA 19103
                                                  (267) 479-5700
                                                  cpreston@cohenmilstein.com
                                                  gazorsky@cohenmilstein.com
                                                  jmarkey@cohenmilstein.com

                                                  Jonathan Shapiro (BBO No. 454220)
                                                  SHAPIRO & TEITELBAUM LLP
                                                  90 Canal Street, Suite 120
                                                  Boston, MA 02116
                                                  (617) 742-5800
                                                  jshapiro@jsmtlegal.com

                                                  Counsel for Plaintiff Relator Julie Long




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing. Paper
copies will be sent to those indicated as non-registered participants.


                                                  /s/ Casey M. Preston
                                                  Casey M. Preston (admitted pro hac vice)




                                                 21
